State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: March 5, 2015                      D-18-15
___________________________________

In the Matter of BIBI B.
   MUSAFIRI, an Attorney.

COMMITTEE ON PROFESSIONAL
   STANDARDS,                                MEMORANDUM AND ORDER
                    Petitioner;

BIBI B. MUSAFIRI,
                     Respondent.

(Attorney Registration No. 4400867)
___________________________________


Calendar Date:   January 8, 2015

Before:   McCarthy, J.P., Egan Jr., Rose and Lynch, JJ.

                              __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael K. Creaser of counsel), for petitioner.

      O'Connell & Aronowitz, Albany (David E. Nardolillo of
counsel), for respondent.
                           __________

Per Curiam.

      Respondent was admitted to practice by this Court in 2006
and resides in Virginia.

      By petition containing six charges of professional
misconduct with specifications, petitioner charged respondent
with, among other things, neglecting and failing to communicate
with a client in Virginia who had retained respondent to
represent her in an immigration matter and failing to cooperate
with petitioner in its investigation of that client's complaint.
Following respondent's unsuccessful motion seeking an order
disqualifying petitioner or, alternatively, dismissing all of the
                              -2-                D-18-15

charges in the petition, petitioner's cross motion for
appointment of a referee to hear the matter was granted by this
Court. When respondent failed to appear at the subsequently
scheduled hearing – despite being provided with adequate notice
thereof – it was held in her absence. Subsequently, although the
Referee agreed to provide respondent with an opportunity to move
to reopen, she did not appear, despite being granted an
adjournment in order to do so. The Referee sustained the
petition in its entirety and petitioner moved to confirm the
Referee's report. Respondent cross-moved to vacate the Referee's
findings of fact and for the assignment of a different referee.

      This Court, in a confidential decision and order entered
January 12, 2015, thereafter denied respondent's cross motion in
its entirety and granted petitioner's motion to the extent that
we found that a fair preponderance of the evidence supported the
Referee's determination as to charges I through V of the
petition. Consequently, we found respondent guilty of neglecting
a client matter (see Rules of Professional Conduct [22 NYCRR
1200.0] rule 1.3 [b]), failing to properly communicate with a
client (see Rules of Professional Conduct [22 NYCRR 1200.0] rule
1.4), improperly withdrawing from her representation of a client
(see Rules of Professional Conduct [22 NYCRR 1200.0] rule 1.16
[e]), engaging in conduct prejudicial to the administration of
justice by failing to cooperate with petitioner (see Rules of
Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]), and
engaging in misleading, deceptive and prejudicial conduct during
an examination before petitioner that adversely reflects upon her
fitness as a lawyer (see Rules of Professional Conduct [22 NYCRR
1200.0] rules 8.4 [c], [d], [h]).

      Now, mindful that respondent has offered no submissions in
mitigation, we turn to the appropriate disciplinary sanction for
her sustained professional misconduct. We conclude that, under
the circumstances presented, censure is an appropriate
disciplinary sanction (see Matter of Burns, 123 AD3d 1284, 1285
[2014]). Furthermore, in light of concerns relative to
respondent's knowledge and ethics regarding client communication
and her obligation to cooperate with petitioner (see e.g. Matter
of Crockett, 120 AD3d 878, 880 [2014]), we additionally direct
that, within one calendar year of the date of this decision,
                              -3-                  D-18-15

respondent submit documentation to petitioner that she has
completed six credit hours of accredited continuing legal
education in ethics and professionalism, all in addition to the
continuing legal education required of all attorneys in this
state (see 22 NYCRR part 1500).

     McCarthy, J.P., Egan Jr., Rose and Lynch, JJ., concur.



      ORDERED that respondent is found guilty of the professional
misconduct charged and specified in charges I through V of the
petition of charges; and it is further

     ORDERED that respondent is censured.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court